Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims 
	Claims 1-18 are currently pending.
	Claims 1-18 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: MitoSOX™ on pg. 7 lines 29 and 31, pg. 10 para. 2, and pg. 59 line 3; Mylar® on pg. 42 line 16; CliniMacs® on pg. 56 line 20; X-VIVO 10™ on pg. 56 line 28; MethoCult GF 4434™ on pg. 57 line 22; L-Calc™ software on pg. 58 line 9; APC-eFluor® 780 on pg. 58 line 21; AlexaFluor 647™ on pg. 59 lines 7 and 23; Click-it®  Plus EdU Pacifica Blue Flow Cytometry Assay Kit on pg. 59 line 10; FACSCanto™ SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims. 
Claim 5 at line 2, the term “lentiviral vector” is misspelled “lentiviral o vector”.  
Claim 13 at line 2, the term “prostaglandin 1 E2” is misspelled “prostaglandin 1 o E2”.
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 1, the phrase "the genetic manipulation" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  For the sake of compact prosecution, the claim 3 will be interpreted to depend from claim 2 and not claim 1, since claim 2 recites a genetic manipulation.  
In claim 6, line 1, the phrase "the genetic manipulation" lacks sufficient antecedent basis and renders the claim and its dependents indefinite. For the sake of compact prosecution, the claim 6 will be interpreted to depend from claim 2 and not claim 1, since claim 2 recites a genetic manipulation.
Since claims 4 and 5 depend from indefinite claim 3 and do not clarify the above points of confusion, claims 4 and 5 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (WO 2016/210292 A2) (ref of record) in view of Pelus et al. (US 2016/0030478 A1) (ref. of record).
With respect to claim 1, Rubin teaches a method of preparing hematopoietic stem cells (HSCs) with long term engraftment potential (enhanced engraftment potential) (0005, 0069 and 0118).  With respect to claim 1 step (i), Rubin teaches the method of preparing the cells by providing HSCs (0006).  With respect to claim 1 step (ii), Rubin teaches culturing the cells with an effective amount of p38 MAPK inhibitor (0006 and 00133).
With respect to claim 2, Rubin teaches that cell may be genetically modified to have an altered gene expression pattern and this can be done by the integration of the polynucleotide encoding a target gene into the genome of the cell (would have undergone a genetic manipulation that induces a DNA double strand break) (0077 and 00279-00280).  With respect to claim 3, Rubin teaches the genetic manipulation can involve the insertion of a target gene into a vector and transformation and transfection of the vector into the cells (genetic manipulation comprises transduction of an integrating vector) (0077 and 00280).  With respect to claim 4, Rubin teaches the vector is a viral vector (0077-0078 and 00286).  With respect to claim 5, Rubin teaches the vector is a retroviral vector or a lentivirus (0077-0078, 00266, and 00286).  With respect to claim 6, 
With respect to claim 7, Rubin teaches the HSCs are expanded (cells are dividing) (abstract and 0072).  With respect to claims 8-11, Rubin teaches the method where the HSCs are obtained from umbilical cord, bone marrow or peripheral blood cells of the human subject (0065, 0067 and 0145).
With respect to claim 12, Rubin teaches the method where the p38 MAPK inhibitor is BIRB796 (doramapimod), LY2228820 (ralimetinib), VX702, SB203580 (0227 and 0253).  The instant specification discloses that VX702 is an aminopyridine-based, ATP-competitive inhibitor of p38 MAPK, SB203580 is a pyridinyl imidazole inhibitor (see 0011 of published application).  
With respect to claim 14, Rubin teaches that the HSCs are administered to a subject (00100 and 00296).  With respect to claim 17, Rubin teaches that HSCs are autologous to the subject being treated (00100 and 00296).  With respect to claim 18, Rubin teaches culturing the cells for three or more days (0064). 
Rubin does not teach the method where the HSCs are culture in the presence of an effective amount of a hypoxia inducible factor-1a (HIF-1a) stabilizer as recited in claim 1 step (ii).  Similarly, Rubin does not teach the method where the HIF-1a claim 13.  However, Pelus teaches a similar method of preparing hematopoietic stem cells having enhanced engraftment comprising providing HSCs  and culturing the cells with an effective amount of PGE2 or one of its derivative such as 16,16-dimethyl prostaglandin E2 (dmPGE2) (abstract, 0009, 0016 and 0062).  Pelus further teaches that treatment ex vivo of HSCs with an effective amount of PGE2 dmPGE2 promotes HSC engraftment (abstract and 0016).  Pelus teaches that PGE2 has stabilizing effects on HSCs and facilitates engraftment of the cells by enhancing survival, homing and proliferation (0062).  In further support, Rubin teaches culturing the cells in the presence of one or more agents which improve the functional potential of the cells (abstract, 0034).  Accordingly, at the effective time of filing the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Rubin to include the culturing of the HSCs with PGE2 or dmPGE2 (HIF-1a stabilizers) for the benefit of further enhancing the engraftment activity of the HSCs as taught by Pelus.  It would have been obvious to one of ordinary skill in the art to modify the method of Rubin to include the culturing of the HSCs with PGE2 or dmPGE2 (HIF-1a stabilizers), since Rubin teaches a method of culturing HSCs with agents to improve the functional potential of the cells and preparing cells with long term engraftment potential and Pelus teaches that culturing HSCs with PGE2 or dmPGE2 improves the engraftment activity of the cells.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Rubin to include the culturing of the HSCs with PGE2 or dmPGE2 (HIF-1a stabilizers), since such agents were known to be 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rubin in view of Pelus (as applied to claims 1-14, 17 and 18 above), and further in view of Cutler et al. (Blood, The Journal of the American Society of Hematology, 2013).
The teachings of Rubin and Pelus can be found in the previous rejection above.  
Both Rubin and Pelus are silent with respect to the number of HSCs administered and do not teach administering a dose of 50,000 to 500,000 HSCs as recited in claim 15 or a dose of 50,000 to 100,000 HSCs as recited in claim 16.  However, Cutler teaches a similar method of preparing HSCs having enhanced engraftment activity by treating umbilical cord blood cells with dmPGE2 (pg. 3074 key points and abstract).  Additionally, Cutler proposes that the ex vivo modulation with dmPGE2 of HSCs could improve patient outcomes by essentially increasing the dose of HSCs (abstract) and that PGE2 enhances homing and engraftment of HSC cells (pg. 3074 para. 2).  Cutler further teaches administering 1 X105 to mice (a subject) (pg. 3075 last para.).  In further support, Pelus reports that, “peripheral blood stem cell transplantation procedures typically require minimum administration of approximately 2 million CD34+ cells per kilogram of recipient body weight, the more CD34+ cells that 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632